FEE CURIAM.
In an action tried before the court without a jury the clerk can only enter a judgment as directed by the court in the decision filed, or upon a subsequent approval by the judge who tried the cause of the particular judgment that is proposed to be entered. In the case at bar the decision filed contained no such explicit directions, and certainly did not state that any judgment should be entered dismissing the complaint in this action on the merits, whatever might have been the intention of the learned judge who tried the cause. We think, therefore, that the motion should have been granted, striking out from the judgment the words, “upon the merits.” The order appealed from should be reversed, and the motion granted, with $10 costs of appeal and disbursements, and $10 costs of motion and disbursements.